Case 5:19-cv-00621-JSM-PRL Document 1 Filed 12/09/19 Page 1 of 8 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION


 BOBI STEPHENSON,

        Plaintiff,
                                                      Case No.:
 v.                                                   Division.:

 NOLAND’S ROOFING, INC., a
 Florida corporation, and GREG S.
 NOLAND, individually,

       Defendants.
 ____________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW, Plaintiff, BOBI STEPHENSON (“STEPHENSON”), by and

 through undersigned counsel, and hereby files her Complaint and Demand for Jury Trial

 against Defendants, NOLAND’S ROOFING, INC. (“NRI”), a Florida corporation, and

 GREG S. NOLAND (“NOLAND”), individually, (collectively “Defendants”), and states

 as follows:

                             JURISDICTION AND VENUE

        1.      Jurisdiction in the United States District Court, Orlando Division, is proper

 pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §201, et seq., as amended,

 for unpaid overtime wages, an additional equal amount of liquidated damages, an award of

 reasonable attorney’s fees, and costs. 29 U.S.C. §216(b).

        2.      This Court has original jurisdiction to hear the below overtime claims and

 to adjudicate those claims pursuant to 29 U.S.C. §1331. This Court has supplemental




                                              1
Case 5:19-cv-00621-JSM-PRL Document 1 Filed 12/09/19 Page 2 of 8 PageID 2




 jurisdiction to hear the below unpaid wage claim and to adjudicate that claim pursuant to

 29 U.S.C. §1367.

        3.      Venue is proper in this Court, as a substantial part of the events and/or

 omissions giving rise to the asserted claims below occurred in this judicial district. 28

 U.S.C. §1391(b)(2).

                                        PARTIES

        4.      At all times material to this action, Plaintiff STEPHENSON was, and

 continues to reside in Lake County, Florida, within the Middle District of Florida. At all

 times material to this action, Plaintiff was employed by Defendants.

        5.      At all times material to this action, Defendant, NRI, was, and is, a Florida

 for-profit corporation, and is engaged in business in Florida, with a principal place of

 business in Clermont, Lake County, Florida, also in the Middle District of Florida.

 Defendant NRI was, and is, an employer within the meaning of the FLSA, 29 U.S.C.

 §203(d).

        6.      At all times material to this action, Defendant NOLAND was, and continues

 to reside in Lake County, Florida, within the Middle District of Florida. Defendant

 NOLAND acted directly and individually in the interest of NRI, including exercising

 ownership and operational control over Plaintiff concerning her employment. Defendant

 NOLAND was, and is, an employer within the meaning of the FLSA, 29 U.S.C. §203(d).

        7.      At all times material to this action and within the relevant time period,

 Defendants were an enterprise engaged in interstate commerce within the meaning of the




                                             2
Case 5:19-cv-00621-JSM-PRL Document 1 Filed 12/09/19 Page 3 of 8 PageID 3




 FLSA as they had employees who engaged in such commerce and had gross annual

 revenue in each relevant year that totaled $500,000 or more.

                                  STATEMENT OF FACTS

         8.       On or about July 2, 2018, Defendants hired Plaintiff to work as an In House

 Sales Representative.      Plaintiff was a non-exempt employee and paid hourly plus

 commission.

         9.       Throughout Plaintiff’s employment with Defendants, she routinely worked

 in excess of 40 hours each week.

         10.      However, Defendants failed to compensate her with proper overtime wages

 for all hours worked over 40 in each workweek as required by the FLSA. Plaintiff was to

 be paid one and one-half times her regular rate of pay for all overs over 40 in any given

 workweek.

         11.      Pay records reflecting compensation paid to Plaintiff are in the possession

 of Defendants.

         12.      However, upon information and belief, time records were regularly altered

 by administrative staff at the request of Defendants to conceal the true number of hours

 worked by Plaintiff.

         13.      Defendants failed to maintain accurate time records of Plaintiff in violation

 of the FLSA regulations.

         14.      Defendants violated the FLSA from July 2, 2018, through April 2, 2019, in

 that:




                                                3
Case 5:19-cv-00621-JSM-PRL Document 1 Filed 12/09/19 Page 4 of 8 PageID 4




                 a.     Defendants failed to pay Plaintiff her earned overtime wages for all

                 of her hours worked in excess of 40 hours in each workweek as required by

                 the FLSA;

                 b.     No payments or provisions for payment have since been made by

                 Defendants to properly compensate Plaintiff for her earned overtime wages;

                 and

                 c.     Defendants have failed to maintain proper time records as mandated

                 by FLSA regulations.

         15.     As a direct and proximate cause of Defendants’ willful failure to pay wages,

 Plaintiff has been damaged in the loss of overtime wage compensation for one or more

 weeks of work with Defendants.

         16.     Defendants’ failure to properly compensate Plaintiff her earned overtime

 wages was willful.

         17.     Plaintiff has retained the undersigned attorney to represent her in this

 litigation.

                                 COUNT I
               UNPAID OVERTIME WAGES AGAINST DEFENDANT NRI

         18.     Plaintiff realleges and incorporates paragraph 1 through 17 of her

 Complaint, as if fully set forth herein.

         19.     Plaintiff is entitled to be paid overtime wages for each hour worked over 40

 in each workweek during her employment with Defendant NRI.

         20.     Defendant NRI failed to pay Plaintiff her earned overtime wages for each

 hour she worked over 40 in each workweek.


                                              4
Case 5:19-cv-00621-JSM-PRL Document 1 Filed 12/09/19 Page 5 of 8 PageID 5




         21.     Defendant NRI knew that it was not paying required overtime wages to

 Plaintiff as it instructed its staff to alter Plaintiff’s time records regularly.

         22.     At all times material hereto, Defendant NRI failed to maintain proper time

 records as mandated by FLSA regulations.

         23.     Defendant NRI willfully failed to pay Plaintiff overtime wages for one or

 more weeks of work in violation of 29 U.S.C. § 207.

         24.     As a direct and proximate cause of Defendant NRI’s deliberate failure to

 pay overtime wages, Plaintiff has been damaged in the loss of unpaid overtime wages for

 one or more weeks of work with Defendant NRI.

         25.     As a direct and proximate cause of Defendant NRI’s actions and omissions,

 Plaintiff is entitled to an award of an additional equal amount for liquidated damages

 pursuant to 29 U.S.C. §216(b).

         26.     Additionally, Plaintiff is entitled to an award of reasonable attorney’s fees

 and costs pursuant to 29 U.S.C. §216(b).

         WHEREFORE, Plaintiff STEPHENSON requests judgment to be entered in her

 favor and against Defendant NRI for actual unpaid overtime wages, liquidated damages,

 as well as costs and attorney’s fees and such other relief deemed proper by this Court.

                            COUNT II
         UNPAID OVERTIME WAGES AGAINST DEFENDANT NOLAND

         27.     Plaintiff realleges and incorporates paragraph 1 through 17 of her

 Complaint, as if fully set forth herein.

         28.     Plaintiff is entitled to be paid overtime wages for each hour worked over 40

 in each workweek during her employment with Defendant NOLAND.


                                                  5
Case 5:19-cv-00621-JSM-PRL Document 1 Filed 12/09/19 Page 6 of 8 PageID 6




          29.    Defendant NOLAND failed to pay Plaintiff her earned overtime wages for

 each hour she worked over 40 in each workweek.

          30.    Defendant NOLANDI knew that he was not paying required overtime

 wages to Plaintiff as he or an agent or representative of NOLAND instructed his staff to

 alter Plaintiff’s time records regularly.

          31.    At all times material hereto, Defendant NOLAND failed to maintain proper

 time records as mandated by FLSA regulations.

          32.    Defendant NOLAND willfully failed to pay Plaintiff overtime wages for

 one or more weeks of work in violation of 29 U.S.C. § 207.

          33.    As a direct and proximate cause of Defendant NOLAND’s deliberate failure

 to pay overtime wages, Plaintiff has been damaged in the loss of unpaid overtime wages

 for one or more weeks of work with Defendant NOLAND.

          34.    As a direct and proximate cause of Defendant NOLAND’s actions and

 omissions, Plaintiff is entitled to an award of an additional equal amount for liquidated

 damages pursuant to 29 U.S.C. §216(b).

          35.    Additionally, Plaintiff is entitled to an award of reasonable attorney’s fees

 and costs pursuant to 29 U.S.C. §216(b).

          WHEREFORE, Plaintiff STEPHENSON requests judgment to be entered in her

 favor and against Defendant NOLAND for actual unpaid overtime wages, liquidated

 damages, as well as costs and attorney’s fees and such other relief deemed proper by this

 Court.




                                               6
Case 5:19-cv-00621-JSM-PRL Document 1 Filed 12/09/19 Page 7 of 8 PageID 7




                                COUNT III
                UNPAID COMMISSIONS AGAINST DEFENDANT NRI


          36.      Plaintiff realleges and incorporates paragraph 1 through 17 of her

 Complaint, as if fully set forth herein.

          37.      Plaintiff was an employee of Defendant NRI from July 2, 2018, through

 April 2, 2019.

          38.      Plaintiff was paid an hourly rate plus commission.

          39.      Throughout this time, Plaintiff earned commissions for sales made by her

 for which she was not paid in full.

          40.      Plaintiff demanded payment of her earned but Defendant NRI has failed to

 pay her accrued but unpaid commissions.

          41.      As a direct and proximate cause of Defendant NRI’s deliberate failure to

 pay Plaintiff her earned commissions, Plaintiff has been damaged in the loss of unpaid

 wages.

          42.      As a direct and proximate cause of Defendant NRI’s actions and omissions,

 Plaintiff is entitled to an award of costs and reasonable attorney’s fees pursuant to Fla.

 Stat., §448.08.

          WHEREFORE, Plaintiff STEPHENSON requests judgment to be entered in her

 favor and against Defendant NRI for unpaid commissions, as well as costs and reasonable

 attorney’s fees and such other relief deemed proper by this Court.




                                                7
Case 5:19-cv-00621-JSM-PRL Document 1 Filed 12/09/19 Page 8 of 8 PageID 8




                             DEMAND FOR JURY TRIAL

       Plaintiff hereby demands trial by jury as to all issues so triable.

       Dated this the 9th day of December, 2019.

                                              /s/ Richard W. Smith
                                              RICHARD W. SMITH, ESQUIRE
                                              Florida Bar No.: 0013943
                                              NEJAME LAW, P.A.
                                              189 South Orange Ave, Suite 1800
                                              Orlando, FL 32801
                                              Telephone: (407) 500-0000
                                              richard@nejamelaw.com
                                              Attorney for Plaintiff




                                              8
